Exhibit Benefit Restoration Plan Of Charter Financial Corporation Amended and Restated Effective as of December 23, 2005 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Affiliated Employer 1 Section 1.2 Applicable Limitation 1 Section 1.3 Bank 1 Section 1.4 Beneficiary 1 Section 1.5 Board 2 Section 1.6 Change of Control 2 Section 1.7 Code 2 Section 1.8 Committee 2 Section 1.9 Company 2 Section 1.10 Eligible Employee 2 Section 1.11 Employee 2 Section 1.12 Employer 2 Section 1.13 Employer Contributions 2 Section 1.14 ERISA 2 Section 1.15 ESOP 2 Section 1.16 Exchange Act 2 Section 1.17 Fair Market Value of a Share 2 Section 1.18 Former Participant 3 Section 1.19 Service Recipient 3 Section 1.20 Savings Plan 3 Section 1.21 Participant 3 Section 1.22 Plan 3 Section 1.23 Share 3 Section 1.24 Stock Unit 3 Section 1.25 Termination of Service 3 ARTICLE II PARTICIPATION Section 2.1 Eligibility for Participation 4 Section 2.2 Commencement of Participation 4 Section 2.3 Termination of Participation 4 ARTICLE III BENEFITS TO PARTICIPANTS Section 3.1 Supplemental Savings Benefit 4 Section 3.2 Supplemental ESOP Benefits 6 Section 3.3 Restored ESOP Benefits 7 i ARTICLE IV DEATH BENEFITS Section 4.1 Supplemental Savings Plan Death Benefits 8 Section 4.2 Supplemental ESOP Death Benefits 8 Section 4.3 Restored ESOP Death Benefits 9 Section 4.4 Beneficiaries 9 ARTICLE V TRUST FUND Section 5.1 Establishment of Trust 9 Section 5.2 Contributions to Trust 9 Section 5.3 Unfunded Character of Plan 10 ARTICLE VI ADMINISTRATION Section 6.1 The Committee 10 Section 6.2 Liability of Committee Members and their Delegates 11 Section 6.3 Plan Expenses 11 Section 6.4 Facility of Payment 11 ARTICLE VII AMENDMENT AND TERMINATION Section 7.1 Amendment by the Company 12 Section 7.2 Termination 12 Section 7.3 Amendment or Termination by Other Employers 12 ARTICLE VIII MISCELLANEOUS PROVISIONS Section 8.1 Construction and Language 12 Section 8.2 Headings 13 Section 8.3 Non-Alienation of Benefits 13 Section 8.4 Indemnification 13 Section 8.5 Severability 13 Section 8.6 Waiver 13 Section 8.7 Governing Law 14 Section 8.8 Taxes 14 Section 8.9 No Deposit Account 14 Section 8.10 No Right to Continued Employment 14 Section 8.11 Status of Plan Under ERISA 14 Section 8.12 Restrictions on Payments to Key Employees 14 Section 8.13 Compliance with Section 409A of the Code 15 ii Benefit Restoration Plan Of Charter Financial Corporation ARTICLE I DEFINITIONS Wherever appropriate to the purposes of the Plan, capitalized terms shall have the meanings assigned to them under the Savings Plan or ESOP, as applicable; provided, however, that the following special definitions shall apply for purposes of the Plan, unless a different meaning is clearly indicated by the context: Section 1.1Affiliated Employermeans any corporation which is a member of a controlled group of corporations (as defined in section 4l4(b) of the Code) that includes the Company; any trade or business (whether or not incorporated) that is under common control (as defined in section 4l4(c) of the Code) with the Company; any organization (whether or not incorporated) that is a member of an affiliated service group (as defined in section 414(m) of the Code) that includes the Company; any leasing organization (as defined in section 414(n) of the Code) to the extent that any of its employees are required pursuant to section 414(n) of the Code to be treated as employees of the Company; and any other entity that is required to be aggregated with the Company pursuant to regulations under section 414(o) of the Code. Section 1.2Applicable Limitationmeans any of the following: (a) the limitation on annual compensation that may be recognized under a tax-qualified plan for benefit computation purposes pursuant to section 401(a)(17) of the Code; (b) the maximum limitation on annual additions to a tax-qualified defined contribution plan pursuant to section 415(c) of the Code; (c) the maximum limitation on aggregate annual benefits and annual additions under a combination of tax-qualified defined benefit and defined contribution plans maintained by a single employer pursuant to section 415(e) of the Code; (d) the maximum limitation on annual elective deferrals to a qualified cash or deferred arrangement pursuant to section 402(g) of the Code; (e) the annual limitation on elective deferrals under a qualified cash or deferred arrangement by highly compensated employees pursuant to section 401(k) of the Code; and (f) the annual limitation on voluntary employee contributions by, and employer matching contributions for, highly compensated employees pursuant to section 401(m) of the Code. Section 1.3Bankmeans CharterBank, a federally-chartered savings bank and its successors or assigns. Section 1.4Beneficiarymeans any person, other than a Participant or Former Participant, who is determined to be entitled to benefits under the terms of the Plan. Section 1.5 Boardmeans the Board of Directors of Company. Section 1.6 Change of Controlmeans with respect to a Participant: (a) a change in ownership of the Participant’s Service Recipient; (b) a change in effective control of the Participant’s Service Recipient; or (c) a change in the ownership of a substantial portion of the assets of the Participant’s Service Recipient. The existence of a Change of Control shall be determined by the Committee in accordance with section 409A of the Code and the regulations thereunder. Section 1.7 Codemeans the Internal Revenue Code of 1986 (including the corresponding provisions of any prior law or succeeding law). Section 1.8 Committeemeans the Personnel & Compensation Committee of the Board of Directors of the Company, or such other person, committee or other entity as shall be designated by or on behalf of the Board to perform the duties set forth in Article VI. Section 1.9 Companymeans Charter Financial Corporation, a federal corporation, or any successor thereto. Section Eligible Employeemeans an Employee who is eligible for participation in the Plan in accordance with the provisions of Article II. Section Employeemeans any person, including an officer, who is employed by the Employer. Section 1.12Employermeans the Bank and any successor thereto and the Company and any successor thereto and any Affiliated Employer which, with the prior written approval of the Board of Directors of the Bank and subject to such terms and conditions as may be imposed by the Board, shall adopt this Plan. Section 1.13 Employer Contributionsmeans contributions by any Employer to the Savings Plan or the ESOP. Section 1.14ERISAmeans the Employee Retirement Income Security Act of 1974, as amended from time to time (including the corresponding provisions of any succeeding law). Section 1.15ESOPmeans the Employee Stock Ownership Plan of Charter Financial Corporation, as amended from time to time (including the corresponding provisions of any successor qualified employee stock ownership plan adopted by the Company). Section 1.16Exchange Actmeans the Securities Exchange Act of 1934, as amended from time to time (including the corresponding provisions of any succeeding law). Section 1.17 Fair Market Value of a Sharemeans, with respect to a Share on a specified date: 2 (a)the final reported sales price on the date in question (or if there is no reported sale on such date, on the last preceding date on which any reported sale occurred) as reported in the principal consolidated reporting system with respect to securities listed or admitted to trading on the principal United States securities exchange on which the Shares are listed or admitted to trading; or (b)if the Shares are not listed or admitted to trading on any such exchange, the closing bid quotation with respect to a Share on such date on the National Association of Securities Dealers Automated Quotations System, or, if no such quotation is provided, on another similar system, selected by the Committee, then in use; or (c)if sections 1.17(a) and (b) are not applicable, the fair market value of a Share as the Committee may determine. Section 1.18Former Participantmeans a person whose participation in the Plan has terminated as provided under section Section 1.19Service Recipientmeans with respect to a Participant on any date: (a) the corporation for which the Participant is performing services on such date; (b) all corporations that are liable to the Participant for the benefits due to him under the Plan; (c) a corporation that is a majority shareholder of a corporation described in section 1.19(a) or (b); or (d) any corporation in a chain of corporations each of which is a majority shareholder of another corporation in the chain, ending in a corporation described in section 1.19(a) or (b). Section 1.20Savings Planmeans the tax-qualified 401(k) plan maintained by the Company or the Bank from time to time. Section 1.21Participantmeans any person who is participating in the Plan in accordance with its terms. Section 1.22Planmeans the Benefit Restoration Plan of Charter Financial Corporation as amended from time to time (including the corresponding provisions of any successor plan adopted by the Company). Section 1.23Sharemeans a share of common stock, par value $.01 per share, of Charter Financial Corporation. Section 1.24Stock Unitmeans a right to receive a payment under the Plan in an amount equal, on the date as of which such payment is made, to the Fair Market Value of a Share. Section 1.25Termination of Servicemeans an Employee’s separation from service with all Employers as an Employee, whether by resignation, discharge, death, disability, retirement or otherwise. 3 ARTICLE II PARTICIPATION Section 2.1Eligibility for Participation. Only Eligible Employees may become Participants. An Employee shall become an Eligible Employee if: (a)he holds the office of Chief Executive Officer of the Bank or the Company, or he has been designated an Eligible Employee by resolution of the Board; and (b)he is a participant in the Savings Plan or the ESOP,or any combination thereof, and the benefits to which he is entitled thereunder are limited by one or more of the Applicable Limitations; provided, however, that no person shall be named an Eligible Employee, nor shall any person who has been an Eligible Employee continue as an Eligible Employee, to the extent that such person’s participation, or continued participation, in the Plan would cause the Plan to fail to be considered maintained for the primary purpose of providing deferred compensation for a select group of management or highly compensated employees for purposes of ERISA. Section 2.2Commencement of Participation. An Employee shall become a Participant on the date when he first becomes an Eligible Employee, unless the Committee shall, by resolution, establish an earlier or later effective date of participation for a Participant. Section 2.3Termination of Participation. Participation in the Plan shall cease on the earlier of (a) the date of the Participant’s Termination of Service or (b) the date on which he ceases to be an Eligible Employee. ARTICLE III BENEFITS TO PARTICIPANTS Section 3.1Supplemental Savings Benefit. (a)A Participant whose benefits under the Savings Plan are limited by one or more of the Applicable Limitations shall be eligible for a supplemental savings benefit under this Plan in an amount equal to: (i)the aggregate amount of Employer Contributions (including any reallocation of amounts forfeited upon the termination of employment of others participating in the Savings Plan) that would have been credited to the Participant’s account under the Savings Plan in the absence of the Applicable Limitations if for all relevant periods he had made the maximum amount of elective deferrals, within the meaning of section 402(g)(3) of the Code, or voluntary employee contributions, within the meaning of section 401(a) of the Code, required to qualify for the maximum possible allocation of Employer Contributions (and without regard to the amount of elective deferrals or voluntary employee contributions actually made); over 4 (ii)the aggregate amount of Employer Contributions (including any reallocation of amounts forfeited upon the termination of employment of others participating in the Savings Plan) actually credited to the Participant’s account under the Savings Plan for such periods; adjusted for earnings and losses as provided in section 3.1(b); provided, however, that if the Participant dies before the payment of such supplemental savings benefit begins, no benefit shall be payable under this section 3.1 and the survivor benefit, if any, which may be payable shall be determined under section (b)The Committee shall cause to be maintained a bookkeeping account to reflect all Employer Contributions (including any reallocation of amounts forfeited upon the termination of employment of others participating in the Savings Plan) that cannot be made to a Participant’s account under the Savings Plan due to the Applicable Limitations and shall cause such bookkeeping account to be credited with all such Employer Contributions as of the date on which such Employer Contributions would have been credited to the Participant’s account in the Savings Plan in the absence of the Applicable Limitations. The balance credited to such bookkeeping account shall be adjusted for earnings or losses as follows: (i)except as provided in section 3.1(b)(ii), the balance credited to such bookkeeping account shall be credited with interest as of the last day of each calendar month at a rate for such month equal to one-twelfth of the annual interest rate prescribed by the Commissioner of Internal Revenue for such month pursuant to section 417(e) of the Code; or (ii)if and to the extent permitted by the Committee, as though such Employer Contributions had been contributed to a trust fund and invested, for the benefit of the Participant, in such investments at such time or times as the Participant shall have designated in such form and manner as the Committee shall prescribe. (c)The supplemental savings benefit payable to a Participant hereunder shall be paid in a single lump sum as soon as practicable following the Participant’s Termination of Service and shall be equal to the balance credited to his bookkeeping account as of the last day of the last calendar month to end prior to the date of payment. Notwithstanding the foregoing, a Participant may specify that such supplemental savings benefit be paid in a different form or commencing at a different time by filing a written election, in such form and manner as the Committee may prescribe; provided, however, that no such election or change made thereto shall be given effect until twelve (12) months after it is received by the Committee and the first payment made under such election shall not occur until at least five (5) years later than such payment would otherwise have been made. 5 Section 3.2Supplemental ESOP Benefits. (a)A Participant whose benefits under the ESOP are limited by one or more of the Applicable Limitations shall be eligible for a supplemental ESOP benefit under this Plan in an amount equal to the sum of: (i)a number of Stock Units equal to the excess (if any) of (A) the aggregate number of Shares (including any reallocation of Shares forfeited upon the termination of employment of others participating in the ESOP) that would have been credited to the Participant’s account under the ESOP in the absence of the Applicable Limitations over (B) the number of Shares actually credited to his account under the ESOP; plus (ii)if and to the extent that Employer Contributions to the ESOP result in allocations to the Participant’s account of assets other than Shares, an amount equal to the excess (if any) of (A) the aggregate amount of Employer Contributions (including any reallocation of amounts forfeited upon the termination of employment of others participating in the ESOP) that would have been credited to the Participant’s account under the ESOP in the absence of the Applicable Limitations over (B) the aggregate amount of Employer Contributions (including any reallocation of amounts forfeited upon the termination of employment of others participating in the ESOP) actually credited to the Participant’s account under the ESOP; adjusted for earnings and losses as provided section 3.2(b); provided, however, that if the Participant dies before the payment of such supplemental ESOP benefit begins, no benefit shall be payable under this section 3.2 and the survivor benefit, if any, which may be payable shall be determined under section (b)The Committee shall cause to be maintained a bookkeeping account to reflect all Shares and Employer Contributions (including any reallocation of amounts forfeited upon the termination of employment of others participating in the ESOP) that cannot be allocated to a Participant’s account under the ESOP due to the Applicable Limitations and shall cause such bookkeeping account to be credited with such Employer Contributions and Stock Units reflecting such Shares as of the date on which such Employer Contributions and Shares, respectively, would have been credited to the Participant’s account in the ESOP in the absence of the Applicable Limitations, The balance credited to such bookkeeping account shall be adjusted for earnings or losses as follows: (i)all Stock Units shall be adjusted from time to time so that the value of a Stock Unit on any date is equal to the Fair Market Value of a Share on such date, and the number of Stock Units shall be adjusted as and when appropriate to reflect any stock dividend, stock split, reverse stock split, exchange, conversion, or other event generally affecting the number of Shares held by all holders of Shares; and 6 (ii)(A)except as provided in section 3.2(b)(ii)(B), the balance credited to such bookkeeping account that does not consist of Stock Units shall be credited with interest as of the last day of each calendar month at a rate for such month equal to one-twelfth of the annual interest rate prescribed by the Commissioner of Internal Revenue for such month pursuant to section 417(e) of the Code; or (B)if and to the extent permitted by the Committee, the balance credited to such bookkeeping account that does not consist of Stock Units shall be adjusted as though such Employer Contributions had been contributed to a trust fund and invested, for the benefit of the Participant, in such investments at such time or times as the Participant shall have designated in such form and manner as the Committee shall prescribe; provided, however, that to the extent that the Participant shall receive on a current basis any dividend paid with respect to Shares credited to his account under the ESOP, the bookkeeping account established for him under this Plan shall not be adjusted to reflect such dividend and, instead, the Participant shall be paid an amount per Stock Unit equal to the dividend per Share received by the Participant under the ESOP, at substantially the same time as such dividend is paid under the ESOP. (c)The supplemental ESOP benefit payable to a Participant hereunder shall be paid in a single lump sum cash payment as soon as practicable following the Participant’s Termination of Service and shall be in an amount equal to the balance credited to his bookkeeping account. Notwithstanding the foregoing, a Participant may specify that such supplemental ESOP benefit be paid in a different form or commencing at a different time by filing a written election, in such form and manner as the Committee may prescribe; provided, however, that no such election or change made thereto shall be given effect until twelve (12) months after it is received by the Committee and the first payment made under such election shall not occur until at least five (5) years later than such payment would otherwise have been made. Section Restored ESOP Benefits. (a)A Participant who satisfies section 2.1 shall be entitled to, upon his Termination of Service upon or after attaining age 55, an unfunded, unsecured promise from the Bank to receive an amount determined by: (i)projecting the total number of Shares that would have been allocated to the Participant’s account under the terms of the ESOP (without regard to the Applicable Limitations) had the Participant continued in the employ of the Bank until the ESOP loan was repaid in full and the final allocation of Shares acquired when the ESOP loan was made occurred; and then 7 (ii)multiplying the number of Shares determined in section 3.3(a)(i) above by the average of the closing prices of such Shares at the end of each fiscal quarter during the preceding four fiscal quarters immediately preceding (or such fewer quarters as the Participant has been a Participant) to the Participant’s retirement. (b)The projection of Shares required by section 3.3(a)(i) above shall be performed by a public accountant based on assumptions which the Committee has approved as reasonable at the time the calculation of the benefit payable to the Participant is performed. (c)The restored ESOP benefit payable to a Participant hereunder shall be paid in a single lump sum cash payment as soon as practicable following the Participant’s Termination of Service and shall be in an amount determined pursuant to section 3.3(a) above. Notwithstanding the foregoing, a Participant may specify that such restored ESOP benefit be paid in a different form or commencing at a different time by filing a written election, in such form and manner as the Committee may prescribe; provided, however, that no such election or change made thereto shall be given effect until twelve (12) months after it is received by the Committee and the first payment made under such election shall not occur until at least five (5) years later than such payment would otherwise have been made. ARTICLE IV DEATH BENEFITS Section 4.1Supplemental Savings Plan Death Benefits. If a Participant who is eligible for a supplemental savings benefit under section 3.1 dies before the payment of such benefit begins, a supplemental survivor’s savings benefit shall be payable to the Participant’s Beneficiary under this Plan in amount equal to the balance credited to the bookkeeping account established for the Participant under section 3.1(b). Such benefit shall be paid in a single lump sum cash payment as soon as practicable following the death of the Participant and the bookkeeping account established for such Participant pursuant to section 3.1(b) shall continue to be adjusted as provided therein through the last day of the last calendar month to end prior to the date of payment. Section 4.2Supplemental ESOP Death Benefits. If a Participant who is eligible for a supplemental ESOP benefit under section 3.2 dies before the payment of such benefit begins, a supplemental ESOP benefit shall be payable to the Participant’s Beneficiary under this Plan in amount equal to the balance credited to the bookkeeping account established for the Participant under section 3.2(b). Such benefit shall be paid in a single lump sum cash payment as soon as practicable following the death of the Participant, and the bookkeeping account established for such Participant pursuant to section 3.2(b) shall continue to be adjusted as provided therein through the last day of the last calendar month to end prior to the date of payment. 8 Section 4.3Restored ESOP Death Benefits. If a Participant who is eligible for a restored ESOP benefit under section 3.3 dies before the payment of such benefit begins, a restored ESOP benefit shall be payable to the Participant’s Beneficiary under this Plan in amount determined pursuant to section 3.3(b).
